ACQUISITION AGREEMENT THIS AGREEMENT is made effective as of the 8th day of December, 2009 AMONGST: CONVENIENTCAST INC., a Nevada corporation, having an office at 1174 Manitou Dr., P.O. Box 363, Fox Island, WA 98333 (the “Purchaser”) AND: GLOBAL FUSION MEDIA INC. a British Columbia corporation, having an office at 248 Main Street, Venice, CA 90291 (the “Vendor”) WHEREAS: A.The Vendor owns 100% of the capital interest in C-Store Network, LLC (“Priveco”), a company involved in the business of retail location television advertising; B.The Purchaser has agreed to issue 32,000,000 shares of its common stock as of the Closing Date, as defined herein, to the Vendor as consideration for the acquisition by the Purchaser of 100% of the capital interest in Priveco held by the Vendor, upon the terms and subject to the conditions set forth in this Agreement; and C.The parties wish to enter into this Agreement; THEREFORE, in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the parties covenant and agree as follows: 1 1.DEFINITIONS 1.1Definitions.In this Agreement, the following terms shall have the following meanings, unless the context indicates otherwise: (a) “Agreement” shall mean this Acquisition Agreement, and all schedules and other documents attached to or referred to in this Agreement, and all amendments and supplements, if any, to this Agreement; (b) “Closing” shall mean the completion of the Transaction, in accordance with Section 7, at which the Closing Documents shall be exchanged by the parties, except for those documents or other items specifically required to be exchanged at a later time; (c) “Closing Date” shall mean a date mutually agreed upon by the parties hereto in writing and in accordance with Section 10.6 following the satisfaction or waiver by the Purchaser and the Vendor of the conditions precedent set out in Sections 5.1 and 5.2 respectively, provided that such date shall be no later than six (6) weeks after delivery of the Priveco Financial Statements to be delivered under Section 5.1(h); (d) “Closing Documents” shall mean the papers, instruments and documents required to be executed and delivered at the Closing pursuant to this Agreement; (e) “Exchange Act” shall mean the United States Securities Exchange Act of 1934, as amended; (f) “US GAAP” shall mean United States generally accepted accounting principles applied in a manner consistent with prior periods; (g) “Liabilities” shall include any direct or indirect indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate, liquidated or unliquidated, secured or unsecured; (h) “Priveco Interest” shall mean the 100% capital interest of Priveco held by the Vendor represented by one unit of Priveco; (i) “Purchaser Shares” shall mean the 32,000,000 fully paid and non-assessable common shares of the Purchaser, to be issued to the Vendor by the Purchaser on the Closing Date; (j) “SEC” shall mean the United States Securities and Exchange Commission; (k) “Securities Act” shall mean the United States Securities Act of 1933, as amended; (l) “Taxes” shall include international, federal, state, provincial and local income taxes, capital gains tax, value-added taxes, franchise, personal property and real property taxes, levies, assessments, tariffs, duties (including any customs duty), business license or other fees, sales, use and any other taxes relating to the assets of the designated party or the business of the designated party for all periods up to and including the Closing Date, together with any related charge or amount, including interest, fines, penalties and additions to tax, if any, arising out of tax assessments; and (m) “Transaction” shall mean the purchase of the Priveco Interest by the Purchaser from the Vendor in consideration for the issuance of the Purchaser Shares. 1.2Schedules.The following schedules are attached to and form part of this Agreement: Schedule 1 – Certificate of Non-U.S. Shareholder Schedule 2 – Managers of Priveco Schedule 3 – Directors and Officers of Purchaser 1.3Currency.All references to currency in this Agreement are to United States Dollars unless expressly stated otherwise. 2 2.THE OFFER, PURCHASE AND SALE OF SHARES 2.1Offer, Purchase and Sale of Priveco Interest.Subject to the terms and conditions of this Agreement, the Vendor hereby covenants and agrees to sell, assign and transfer to the Purchaser and the Purchaser hereby covenants and agrees to purchase from the Vendor the Priveco Interest. 2.2Consideration.As consideration for the sale of the Priveco Interest by the Vendor to the Purchaser, the Purchaser shall allot and issue the Purchaser Shares to the Vendor.The Vendor acknowledges and agrees that the Purchaser Shares are being issued pursuant to an exemption from the prospectus and registration requirements of the Securities Act, and the Vendor agrees to abide by all applicable resale restrictions and hold periods imposed by all applicable securities legislation.All certificates representing the Purchaser Shares issued on Closing will be endorsed with the following legend pursuant to the Securities Act in order to reflect the fact that the Purchaser Shares will be issued to the Vendor pursuant to an exemption from the registration requirements of the Securities Act: “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE
